Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to the remarks filed 2/5/2021.
Response to Amendment
2.	Claims 1, 9, and 16 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered but are moot based on the new grounds of rejection responsive to the amendments.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (2017/0060844) in view of Ishikawa 2009/0012926.

Regarding claim 1 He teaches An automatic question-answer (QA) processing method performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (abstract: systems, methods, and computer-readable media for providing semantically relevant discovery of solutions; fig 1; 1), the method comprising: 
obtaining, after receiving a target question text, a target keyword corresponding to the target question text (abstract receive an input, such as a query; process each word of the input; 44; 69); 
determining a candidate question text that is in a pre-collected QA data pair and that matches the target keyword (abstract: semantic representation of the input; 47; 50-52: pre-determined number of responses that are deemed to be semantically similar; 59; 63); 
calculating a semantic similarity value between each candidate question text and the target question text (47-49; 63; 75); and 
determining, based on the semantic similarity value, an answer corresponding to the target question text (abstract: an output including relevant responses to the request can be provided;
fig 8;paragraphs: 2; 17; 50: matching module can input semantic representation of input and search data storage (database) containing a plurality of responses; 51-52).  
texts that match the target keyword by (i) identifying question texts in a pre-collected QA data pair using a pre-established inverse index relationship between the target keyword and the question texts, each question text having an associated answer and a weight value corresponding to the target keyword, and (ii) selecting top N of the question texts according to their associated weight values as the candidate question texts,  that match the target keyword, wherein N is greater than 1.
Ishikawa teaches 
obtaining, after receiving a target question text, a target keyword corresponding to the target question text (114 keyword extracted from the inputted query); 
determining candidate question texts that match the target keyword by (i) identifying question texts in a pre-collected QA data pair using a pre-established inverse index relationship between the target keyword and the question texts, each question text having an associated answer and a weight value corresponding to the target keyword, and (ii) selecting top N of the question texts according to their associated weight values as the candidate question texts,  that match the target keyword, wherein N is greater than 1(abstract; fig 1 question answer pair storing, fig 10; 15;  111-120: score calculation – teaching obtaining input query, extracting keyword, comparing to stored pre-collected QA pair, obtaining closest pairs and scores, ranking and presenting best result).
He teaches receiving a question, determining semantic representation of the question, and finding semantically relevant information based on matching the semantic 
Since He already teaches finding semantic similarity between input representation and stored information, He could look to Ishikawa to find semantic similarity between input and the (candidate questions of the) stored QA data pair (the stored QA data pair(s) being/acting as the stored information).  Similar to the stored information of He, the QA data pair is stored information, and could then go through and be included within the semantic relevance framework for comparison.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Ishikawa for an improved system, allowing for quicker retrieval of answers to user queries.
The incorporation with Ishikawa would further teach
calculating a semantic similarity value between each of the candidate question texts and the target question text (He: 47-49; 63; 75); and 
determining, from the pre-collected QA data pair, an answer associated with one of the candidate question texts corresponding to the target question text having a highest semantic similarity value (He teaching semantic similarity; and using answer from Ishikawa).



performing word segmentation processing on the target question text, to obtain a target candidate word in the target question text (abstract; fig 3, fig 8; 59-61); 
calculating a weight value separately corresponding to each target candidate word in the target question text (63-65); and 
determining first M candidate words with largest weight values as the target keyword corresponding to the target question text, wherein M is a natural number (66-67
fig 3; 59-67).  

Regarding claim 3 He teaches The automatic QA processing method according to claim 2, further comprising: before calculating a weight value separately corresponding to each target candidate word in the target question text: screening out a word of a preset type in the target candidate word (69 attenuate unimportant words).  

Regarding claim 4 He teaches The automatic QA processing method according to claim 1, further comprising: 
before obtaining a target keyword corresponding to the target question text:  
031384-5795-US19obtaining a question text from the pre-collected QA data pair (70; 73); 
obtaining a keyword corresponding to the question text (70; 73-74); and 
70 machine learning; model; query/response; 74; 75 - He teaches training, before run-time, that is used to obtain input (and corresponding keyword), candidate text, and responses, and continuously trains/adapts based on updated information as used); and 
the operation of determining a candidate question text that is in a pre-collected QA data pair and that matches the target keyword comprises: 
determining, in the established index relationship between the keyword and the question text, a first keyword that matches the target keyword, obtaining a question text that has an index relationship with the first keyword, and using the question text as a candidate question text of the target question text (47-49; 63; 66-67; 74-75 – using the trained information to obtain candidate text, semantic representations of the (target) question).  
Rejected for similar rationale and reasoning as claim 1 where Ishikawa teaches the pre-collected QA data pair.

Regarding claim 5 He teaches The automatic QA processing method according to claim 4, wherein the operation of obtaining a keyword corresponding to the question text comprises: 
performing word segmentation processing on the question text, to obtain a candidate word in the question text (abstract; fig 3, fig 8; 59-61); 
calculating a weight value separately corresponding to each candidate word in the question text (63-65); and 
66-67).  

Regarding claim 6 He teaches The automatic QA processing method according to claim 1, wherein the operation of calculating a semantic similarity value between each candidate question text and the target question text comprises: 
determining, by using a pre-trained word embedding model, semantic vectors respectively corresponding to each candidate question text and the target question text (48-49 neural network to map the words of inputs into hidden vector; 75-76); and 
calculating, for each candidate question text, a vector distance between the semantic vector corresponding to the candidate question text and the semantic vector corresponding to the target question text, and using the vector distance as the semantic similarity value between the candidate question text and the target question text (74-77 finding similarity between semantic vector of input and semantic vector of document).  
Rejected for similar rationale and reasoning as claim 1 where Ishikawa teaches where the candidate question text would be from the pre-collected QA data pair.


Regarding claim 7 He teaches The automatic QA processing method according to claim 6, wherein the operation of determining, based on the semantic similarity value, an answer corresponding to the target question text comprises:  
abstract; 50-52; 68; 74-77; 91).  
Rejected for similar rationale and reasoning as claim 1 where Ishikawa teaches where the answer is from the candidate question text from the pre-collected QA data pair.



Regarding claim 9 He and Ishikawa teach An automatic question-answer (QA) system, comprising: 
one or more processors; 
memory coupled to the one or more processors; and 
a plurality of computer-readable instructions that, when executed by the one or more processors, cause the server to perform the following operations: 
obtaining, after receiving a target question text, a target keyword corresponding to the target question text; 
determining candidate question texts that match the target keyword by (i) identifying question texts in a pre-collected OA data pair using a pre-established inverse index relationship between the target keyword and the question texts, each question text having an associated answer and a weight value corresponding to the target keyword, and (ii) selecting top N of the question texts according to their associated weight values as the candidate question texts, that match the target keyword, wherein N is greater than 1; 
031384-5795-US4 Response to Non-Final Office Actioncalculating a semantic similarity value between each of the candidate question texts and the target question text; and 
determining, from the pre-collected QA data pair, an answer associated with one of the candidate question texts corresponding to the target question text having a highest semantic similarity value.
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.


Claim 10 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 11 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 12 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 13 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 14 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
Claim 15 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.

Regarding claim 17 He and Ishikawa teach A non-transitory computer readable storage medium storing a plurality of instructions in connection with a computing device having one or more processors, wherein the plurality of instructions, when executed by the one or more processors, cause the server to perform a plurality of operations including: 
obtaining, after receiving a target question text, a target keyword corresponding to the target question text; 
determining candidate question texts that match the target keyword by (i) identifying question texts in a pre-collected QA data pair using a pre-established inverse index relationship between the target keyword and the question texts, each question text having an associated answer and a weight value corresponding to the target keyword, and (ii) selecting top N of the question texts according to their associated weight values as the candidate question texts, that match the target keyword, wherein N is greater than 1; 
calculating a semantic similarity value between each of the candidate question texts and the target question text; and 
determining, from the pre-collected QA data pair, an answer associated with one of the candidate question texts corresponding to the target question text having a highest semantic similarity value.
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 18 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 19 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 20 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.



7.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Ishikawa in further view of Feng et al (2009/0012778).

Regarding claim 8 He teaches The automatic QA processing method according to claim 1, further comprising: 
calculating, for each candidate question text, an editing distance between the candidate question text and the target question text, and using the editing distance as a [character string] similarity value between the candidate question text and the target question text (60-63; 74-77); and 
the operation of determining, based on the semantic similarity value, an answer corresponding to the target question text comprises: 
determining, with reference to the semantic similarity value [and the character string similarity value] between the candidate question text and the target question text, the answer corresponding to the target question text (52; 68).  
Further rejected for similar rationale and reasoning as claim 1 where Ishikawa teaches the QA data pair with candidate question text.
He teaches using series of characters in developing semantic representations and finding similarities, but does not specifically teach the use of character string similarity.
Feng teaches determining relevant information using semantic relevancy and character string similarity (82; 121).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Feng for an improved system to ensure the matching information is the best option using multiple similarity values.

Claim 16 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657